Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2020 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
A Declaration from an inventor of the present application, Hyun Kyu Kim, has been received on 11/29/2020. The Declaration is addressed within the “Response to Arguments” section below.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 7/21/2016 (KR10-2016-0092874). It is noted, however, that applicant has not filed a certified copy of the KR application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the epoxidized oil” in claims 7 and 8 lack antecedent basis. In the interest of compact prosecution, claims 7 and 8 are construed as if they depended from claim 6.
Claim Rejections - 35 USC § 103
Claims 1, 2, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Union Carbide (GB851753A; cited in IDS received 9/20/2018) in view of Weisfeld (Polymer Modifiers and Additives, Chapter 11).
Regarding Claims 1 and 2, Union Carbide teaches polyvinyl chloride resins plasticized with esters of isophthalic acid (Page 1, Lines 11-15 and 71-81) and describes examples comprising 26.4 pbw of di-2-ethylhexylisophthalate and 5.0 pbw of hexyl epoxy stearate (Page 4), equivalent to an isophthalate:epoxy alkyl ester compound ratio of roughly 84:16. Hexyl epoxy stearate is equivalent to chemical formula 1 of claim 1 whereby R1 = C17 alkyl group containing epoxy group and R2 = C6 alkyl group. Accordingly, Union Carbide differs from the subject matter claimed in that R2 is not a C4 or C8 alkyl group. Weisfeld discusses plasticizers for polyvinyl chloride resins (Page 419) and teaches both butyl and octyl epoxy stearate are known secondary plasticizers capable of imparting good low-temperature properties to Union Carbide because doing so would provide plasticization and yield good low-temperature properties as taught by Weisfeld. 
Weisfeld teaches the best quality epoxy plasticizers for PVC are those with the highest oxirane values and lowest iodine numbers (Page 430). High oxirane value and low iodine numbers is seen to correspond with high epoxidation index (see page 18, Lines 14-17 of the specification). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize epoxy plasticizers with iodine values less than 4 g I2/100 g and epoxidation indexes of 1.5 or more because doing so would provide superior plasticization properties as taught by Weisfeld. 
Regarding Claims 14 and 15, the example of Union Carbide utilizes 26.4 pbw of di-2-ethylhexylisophthalate and 5.0 pbw of hexyl epoxy stearate relative to 100 pbw of polyvinyl chloride resin (Page 4), equivalent to 31.4 pbw of plasticizer composition relative to 100 pbw of resin.
Claims 1, 2, 6-8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel (US 2014/0309345 A1; cited in IDS received 9/20/2018) in view of Union Carbide (GB851753A; cited in IDS received 9/20/2018) as evidenced by Johnson (Kirk-Othmer Encyclopedia of Chemical Technology) and Flick (Plastics Additives: An Industrial Guide).
Regarding Claims 1, 2, 6, and 8, Frenkel teaches plasticizer compositions for polyvinyl chloride resin compositions comprising epoxidized fatty acid mono esters (corresponding with “epoxy-based alkyl ester compound” of claim 1) and epoxy-esters Frenkel teaches examples using epoxidized 2-ethylhexyl tallate and epoxidized soybean oil (¶ 103). As evidenced by Johnson, the fatty acids of tall oil are C16 to C20, which suggests compounds of Chemical Formula 1 whereby R2 = C8 alkyl and R1 = C15 to C19 alkyl containing one or more epoxy groups are present. Frenkel utilizes Drapex 4.4 as epoxidized 2-ethylhexy tallate (¶ 99). As evidenced by Flick, Drapex 4.4 possesses an iodine value of 2.5 and oxirane oxygen content of 4.7% (Page 157). The ratio of oxirane oxygen content to iodine value, seen to be equivalent to the epoxidation index, is above 1.5. 
Frenkel teaches further conventional plasticizers can be used at weight ratios of 1:8 to 8:1 epoxidized fatty acid mono-ester to conventional plasticizer (¶ 87), equivalent to 11:89 to 89:11. The disclosed range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Frenkel suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Frenkel. See MPEP 2123. Frenkel teaches the conventional plasticizer can be phthalate plasticizers such as dioctyl terephthalate (¶ 44, 87). 
Accordingly, Frenkel differs from the subject matter claimed in that an isophthalate plasticizer is not used as conventional plasticizer. Union Carbide teaches that isophthalate and terephthalate esters, such as dioctyl terephthalate and di(2-ethylhexyl)isophthalate, were known in the art to function as plasticizers for polyvinyl chloride resin compositions (Page 1, Lines 11-15 and 71-87; Page 2, Lines 5-12; Page 7, Lines 1-6; Examples). Accordingly, it would have been obvious to one of ordinary skill Union Carbide. 
Regarding Claim 7, Frenkel teaches the ratio of epoxy-esters to epoxidized fatty acid mono-esters ranges from 5 to 95 wt% based on total weight of epoxy ester and epoxidized fatty acid mono ester (¶ 39). Frenkel teaches further conventional plasticizers can be used at weight ratios of 1:8 to 8:1 epoxidized fatty acid mono-ester to conventional plasticizer (¶ 87), equivalent to 11:89 to 89:11. Accordingly, Frenkel is seen to suggest overlapping concentrations. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Frenkel suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Frenkel. See MPEP 2123.
Regarding Claims 14 and 15, Frenkel teaches preferred concentrations of 10-60 pbw of plasticizer composition relative to 100 pbw of polyvinyl chloride resin (¶ 51).
Claims 1, 2, 6-8, 14, and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel (US 2014/0309345 A1; cited in IDS received 9/20/2018) in view of Union Carbide (GB851753A; cited in IDS received 9/20/2018) and Weisfeld (Polymer Modifiers and Additives, Chapter 11) as evidenced by Johnson (Kirk-Othmer Encyclopedia of Chemical Technology).
Regarding Claims 1, 2, 6, and 8, Frenkel teaches plasticizer compositions for polyvinyl chloride resin compositions comprising epoxidized fatty acid mono esters Frenkel teaches examples using epoxidized 2-ethylhexyl tallate and epoxidized soybean oil (¶ 103). As evidenced by Johnson, the fatty acids of tall oil are C16 to C20, which suggests compounds of Chemical Formula 1 whereby R2 = C8 alkyl and R1 = C15 to C19 alkyl containing one or more epoxy groups are present. 
Frenkel teaches further conventional plasticizers can be used at weight ratios of 1:8 to 8:1 epoxidized fatty acid mono-ester to conventional plasticizer (¶ 87), equivalent to 11:89 to 89:11. The disclosed range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Frenkel suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Frenkel. See MPEP 2123. Frenkel teaches the conventional plasticizer can be phthalate plasticizers such as dioctyl terephthalate (¶ 44, 87). 
Accordingly, Frenkel differs from the subject matter claimed in that an isophthalate plasticizer is not used as conventional plasticizer. Union Carbide teaches that isophthalate and terephthalate esters, such as dioctyl terephthalate and di(2-ethylhexyl)isophthalate, were known in the art to function as plasticizers for polyvinyl chloride resin compositions (Page 1, Lines 11-15 and 71-87; Page 2, Lines 5-12; Page 7, Lines 1-6; Examples). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute dioctyl terephthalate with di(2-ethylhexyl)isophthalate thereby Union Carbide. 
Although Frenkel does not disclose preferred iodine values or epoxidation index values, Weisfeld discusses epoxy plasticizers for polyvinyl chloride resins (Page 419) such as epoxidized fatty acid mono-esters (Page 430). Weisfeld teaches the best quality epoxy plasticizers for PVC are those with the highest oxirane values and lowest iodine numbers (Page 430). High oxirane value and low iodine numbers is seen to correspond with high epoxidation index (see page 18, Lines 14-17 of the specification). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize epoxy plasticizers with iodine values less than 4 g I2/100 g and epoxidation indexes of 1.5 or more because doing so would provide superior plasticization properties as taught by Weisfeld.
Regarding Claim 7, Frenkel teaches the ratio of epoxy-esters to epoxidized fatty acid mono-esters ranges from 5 to 95 wt% based on total weight of epoxy ester and epoxidized fatty acid mono ester (¶ 39). Frenkel teaches further conventional plasticizers can be used at weight ratios of 1:8 to 8:1 epoxidized fatty acid mono-ester to conventional plasticizer (¶ 87), equivalent to 11:89 to 89:11. Accordingly, Frenkel is seen to suggest overlapping concentrations. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Frenkel suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Frenkel
Regarding Claims 14 and 15, Frenkel teaches preferred concentrations of 10-60 pbw of plasticizer composition relative to 100 pbw of polyvinyl chloride resin (¶ 51).
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
Applicant argues unexpected results, namely that using the combination of isophthalate and epoxy-based alkyl ester plasticizers in a ratio of 90:10 to 30:70 gives enhancements in plasticizing characteristics. Applicant refers to the data presented within the specification as originally filed and within the submitted Declaration.
This is not found persuasive. As indicated by Cadogan (Ullmann’s Encyclopedia of Industrial Chemistry), it is known in the art that external plasticizers can be divided into two principle groups: primary and secondary. Primary plasticizers lower the glass transition temperature Tg and increase the elongation and softness of the polymer. Secondary plasticizers, when added to the polymer alone, do not bring about such changes and may also have limited compatibility with the polymer. However, when added to the polymer in the presence of a primary plasticizer, secondary plasticizers enhance the plasticizing performance of the primary plasticizer (Page 600). As taught by Nishimura (US 2016/0347932 A1), isophthalates are known primary plasticizers (¶ 72, 75) and butyl epoxy stearate is a known secondary plasticizer (¶ 93) for PVC compositions. See also, Weisfeld (Polymer Modifiers and Additives, Chapter 11) 
Turning to the data presented, the evidence at hand seems to confirm what is already taught by the prior art, namely that butyl/octyl epoxy stearate functions as a secondary plasticizer that enhances the plasticizing capabilities of a known primary plasticizer, in this case an isophthalate plasticizer. While Applicant urges the particular ratio of 9:1 to 3:7 gives particularly favored balance of characteristics, it is noted that, based on the general expectations concerning primary/secondary plasticizers, that one of ordinary skill would generally expect inferior plasticization characteristics when moving toward primary plasticizer alone or secondary plasticizer alone. The evidence of record fails to explain how the results Applicant observes differs from the enhancements one would normally expect in using combinations of known primary/secondary plasticizers to the extent that such a difference amounts to being unexpected. Given this, it is concluded based on a preponderance of evidence that Applicant’s allegation of unexpected results is unpersuasive. Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). See MPEP 716.02(c). 
The Declaration is seen to compare the plasticizer compositions with the closest prior art (Union Carbide
Even if such results were unexpected, the claims are not commensurate in scope with the evidence relied upon in support of Applicant’s allegation. The evidence at hand only pertains to characteristics concerning a PVC composition containing the plasticizers at issue, but the claims are clearly not limited to such. See for instance the various other resins set forth within claim 15. Also, the comparative data concerning Union Carbide pertains to a plasticizer composition comprising roughly 84:16 isophthalate plasticizer and epoxy-based alkyl ester. Applicant’s comparative data appears to show further incorporation of other plasticizers such as tri-2-ethylhexylphosphate may impact plasticization characteristics to the extent that Applicant’s perceived unexpected characteristics are no longer evident. The evidence at hand fails to establish the results Applicant observes occurs throughout the scope of the claims and one of ordinary skill would be unable to ascertain a trend within the data to reasonably extend the probative value thereof. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764